DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-38 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 21, the Applicant has filed a Terminal Disclaimer to overcome the Double Patenting rejection of this claim, as there are not any other rejections related to this claim, the prior art of record does not disclose nor suggest it be an obvious modification wherein the second gate structure and the second fin structure are configured to nearly completely suppress conduction of carriers of a second charge carrier type and of a first charge carrier type in the on-state of the insulated gate bipolar transistor structure and to allow conduction of carriers of the second charge carrier type during the turn-off state of the insulated gate bipolar transistor structure, wherein a current strength of a current through the first fin structure caused by charge carriers of the first charge carrier type is at least 10 times larger than a current through the first fin structure caused by charge carriers of the second charge carrier type in the on-state of the insulated gate bipolar transistor structure; Referring to Claim 34, this claim was allowed in the previous office action and remains allowed for the same reasons as previously stated.
Claims 22-33 and 35-38 are dependent on Claims 21 and 34 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Note: This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646